Order affirmed, without costs. The courts had power to direct the board to receive the certificate of acceptance as corrected (Matter of Lauer v. Board of Elections, 262 N. Y. 416; Matter of Smith v. Board of Trustees of Vil. of Fort Edward, 1 N Y 2d 690). Failure to serve the objectors within the time limited by statute (Election Law, § 330) was not jurisdictional, since there is no provision in the Election Law for the filing of objections to a certificate of acceptance of nomination (see Election Law, § 145). No opinion.
Concur: Chief Judge Desmond and Judges Dye, Froessel, Van Voorhis, Burke and Foster. Judge Fuld dissents and votes to reverse the order appealed from and to dismiss the proceedings on the ground that the objectors were necessary parties (see Matter of Kram v. Cohen, 293 N. Y. 746; Matter of Swan v. Cohen, 286 N. Y. 678).